Citation Nr: 1716829	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  09-26 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to October 11, 2012, and in excess of 20 percent thereafter, for the neurological manifestations of gunshot wound residuals of the left thigh (hereinafter neurological gunshot wound residuals of the left thigh).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In a November 2012 rating decision, the RO increased the rating for the neurological gunshot wound residuals to 20 percent, effective October 11, 2012.  As that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In November 2013, February 2015, and May 2016 the Board remanded the claim for further evidentiary development.  The requested development has been completed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).


FINDING OF FACT

The neurological gunshot wound residuals of the left thigh have been characterized by moderate incomplete paralysis for the entire claims period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent prior to October 11, 2012 for neurological gunshot wound residuals of the left thigh have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8599-8520 (2016).

2.  The criteria for an evaluation in excess of 20 percent from October 11, 2012 for neurological gunshot wound residuals of the left thigh have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8599-8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in June 2016 and July 2016 in conjunction with his claim.  Overall, the examiners provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his claim.  

II.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  In addition, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.  

Diagnostic Code 8620 provides ratings for incomplete paralysis of the sciatic nerve.  Neuritis of the sciatic nerve is rated under Diagnostic Code 8520.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.    

At a January 2007 VA muscle examination, the Veteran reported occasional numbness and tingling of the left mid-thigh and the left calf.  The Veteran wrote in a December 2007 statement that after work it felt like his leg was on fire.  He had constant pain in his left leg and a small limp after working.

The Veteran had a VA examination in August 2008 at which he complained of constant tingling and numbness in the left lower leg and foot.  There were not flare-ups, and it interfered with daily activities in that there was pain with continued activity.  The examiner felt that the peripheral nerves of the left lower leg and foot were affected.  On examination there was diminished sensation to pinprick of the left lower leg below the knee and diminished vibratory stimulation of the left foot.  There was no edema of the feet and pulses of the feet were normal.  Deep tendon reflexes were normal in the left knee and absent in the left ankle.  The examiner diagnosed the Veteran with peripheral neurites of the left lower leg and foot secondary to a left inguinal gunshot wound with moderate disability with progression.

The Veteran had a VA examination in October 11, 2012 at which his symptoms were noted to be moderate left lower extremity intermittent pain and paresthesias and/or dysesthesias.  There was reduced muscle strength in the left ankle (4/5) and  hypoactive deep tendon reflexes in the left knee and ankle.  The examiner felt that there was mild incomplete paralysis of the left sciatic, external popliteal, musculocutaneous (superficial peroneal), anterior tibial (deep peroneal), internal popliteal (tibial), posterior tibial, and anterior crural (femoral) nerves. 

The Veteran testified at the April 2013 Board hearing that he had numbness, tingling, and restless leg syndrome.  His schedule at his job with a package delivery service had been altered because of his leg.

The Veteran had a VA examination in November 2013 at which he reported painful dysesthesias in the left thigh and calf regions.  Activity such as prolonged walking or standing made it worse.  He sometimes took 30 minute breaks at work for relief of left lower extremity pain.  There was no pain at rest.  The Veteran sometimes had tingling and numbness that could radiate from the left thigh to the calf.  The examiner felt that the Veteran had moderate left lower extremity intermittent pain and paresthesias and/or dysesthesias and mild numbness.  Left lower extremity muscle strength was active movement against resistance, and there was mild sensory loss for light touch and cold sensation.  The examiner opined that the left sciatic, external popliteal, musculocutaneous (super peroneal), anterior tibial (deep peroneal), internal popliteal (tibial), posterior tibial, anterior crural (femoral) and nerves had mild incomplete paralysis based on sensory and motor aspects.  It was observed that the Veteran ambulated normally to and from the waiting area to the examination room.  There was no loss of range of motion of the left lower extremities and no edema.  

An EMG from later in November 2013 showed essentially normal results.  There was no electrodiagnostic evidence of an S1 radiculopathy (flows through the sciatic nerve).  The VA examiner reviewed the EMG results in December 2013 and wrote that a neurology specialty evaluation should be scheduled because of the discordant findings from the EMG and the VA examination.

A VA examiner reviewed the record in September 2015 and noted that an EMG is the "gold standard" for peripheral nerve injuries.  The examiner opined that there was no basis from the physical examination and EMG of "mild incomplete paralysis" of the sciatic, common peroneal, anterior tibial (deep peroneal), tibial nerve neuropathy, posterior tibial nerve neuropathy, or anterior crural (femoral) nerves as a result of the 1991 gunshot wound.  The November 2013 examination showed no evidence of superficial peroneal nerve neuropathy, but the EMG showed a giant motor unit potential in the left peroneus longus of unclear etiology.  The examiner noted that this can be found in people who cross their legs a lot and can result from denervation of a muscle and reinnervation from another nerve branch.  It was less likely than not related to or a result of the gunshot wound.  The examiner felt that the left lower extremity pain, numbness, and weakness were not neurological gunshot wound residuals.  The Board notes that this is contrary to the other examination reports, and probative value cannot be given to this examiner's opinions because a rationale was not provided.  "[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran underwent another VA examination in June 2016 at which he reported weakness in the left leg and intermittent pain described as burning and tingling from the distal left thigh with extension to the toes.  He experienced intermittent weakness of the leg compared to the right.  Paresthesias and numbness of the left leg had recently resolved.  The Veteran did not note any loss of coordination of the leg.  He had increased pain with prolonged walking and sometimes limped after walking.  The Veteran described the pain as the leg being "on fire," which occasionally woke him from sleep.  The pain was unpredictable and was not related to activities.  He took Aleve for the pain with some benefit.  The examiner noted the symptoms as severe intermittent pain.  Muscle strength showed reduced strength, and deep tendon reflexes were hypoactive in the left lower extremity.  A sensory examination showed decreased sensation in the foot, and was otherwise normal.  Gait was normal.  The examiner felt that there was mild incomplete paralysis of the external popliteal (common peroneal), anterior crural (femoral) nerves.

The Veteran had a VA neurology examination in July 2016 as a follow up to the June 2016 examination.  The examiner noted some decreased strength in the left lower extremity including ankle dorsiflexion, plantar flexion, knee flexion and extension, and hip flexion.  On examination there were areas of diminished sensation to light touch and palpitation of the left foot and in some patchy areas of the left leg.  The Veteran walked with a limp on the left side.  The examiner felt that the left lower extremity weakness and sensory changes were diffuse and did not correspond to a specific nerve or root distribution.  There was not detection of significant atrophy that would result from a serious injury to a motor nerve.  Abnormalities from the most recent EMG could be consistent with damage from the gunshot injury.  A repeat EMG was suggested but the Veteran did not wish to undergo it because of the discomfort involved.  The examiner felt that the symptoms were consistent with nerve damage caused by the gunshot injury.

Giving the benefit of the doubt to the Veteran, the Board finds that the Veteran's neurological gunshot wound residuals of the left thigh have been of moderate severity for the entire claims period.  It is noted that the August 2008 VA examiner felt that it caused moderate disability.  Therefore, the Veteran qualifies for an evaluation of 20 percent prior to October 11, 2012.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8599-8520.

The record does not show that the Veteran is entitled to a 40 percent evaluation for neurological gunshot wound residuals of the left thigh because they have not been moderately severe.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8599-8520.  As discussed above, the August 2008, October 2012,  November 2013 VA examiners felt that it caused moderate disability.  At the June 2016 VA examination there was severe intermittent pain, but there was no constant pain, paresthesias and/or dysesthesias, or numbness.  The July 2016 VA examination showed areas of diminished sensation to light touch and palpitation of the left foot and in some patchy areas of the left leg, and the Veteran walked with a limp on the left side.  Overall, the neurological gunshot wound residuals of the left thigh are analogous to a 20 percent rating for moderate symptomatology.  See id.

The Board need not determine whether a total disability rating based on individual unemployability (TDIU) is warranted as set out in Rice v. Shinseki, 22 Vet. App. 447 (2009), since the record shows that the Veteran works for a package delivery service.  While the record shows that there may be some interference with this job due to service-connected disabilities, there is no cogent evidence of unemployability, and further consideration of a TDIU is not warranted.

Finally, in light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected neurological gunshot wound residuals of the left thigh, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 


ORDER

An evaluation of 20 percent prior to October 11, 2012 for neurological gunshot wound residuals of the left thigh is granted.

An evaluation of 20 percent from October 11, 2012 for neurological gunshot wound residuals of the left thigh is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


